DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claim Status
Claims 1-3, 5-7, and 9-10 are pending.  Claims 4, 8, and 11-22 are cancelled. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Patent Publication No. 2010/0176058 by Bryntesson et al. (Bryntesson), previously published as PCT/SE08/00393 on 12/18/2008, in view of U.S. Patent Publication No. 2009/0149638 by Ley et al. (Ley), further in view of U.S. Patent Publication No. 2008/0116122 by Wheelwright et al. (Wheelwright).
It is noted that the claims are directed to a “system”, which does not clearly set forth the statutory category to which the invention belongs to.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  This applies to the following limitation: “for separating biopolymers” (claim 1). 
In regard to claim 1, Bryntesson teaches a chromatography system (Figure 1-5; [0016]-[0020]; [0002]; [0003]); capable of separating biopolymers.  
Byntesson teaches a group of chromatography columns, each column having at least one inlet end and at least one outlet end (Figures 1-5; specifically Figure 5, columns, three column periodic counter current system; [0074]). 
Byntesson teaches a system of tanks comprising a feed tank (Figure 1, feed; [0016]-[0020]), an elution buffer tank ([0058]-[0059]), and an eluate tank ([0074], eluted protein A was collected).  Bryntesson teaches a regeneration tank (Figure 4; [0019]); capable of performing a regeneration process. 
Bryntesson teaches a group of pumps each being fluidically connected to a column of the group of columns (Figures 1-5; specifically Figure 5, two independent pumps; [0074]). 
Byntesson teaches an outlet detector fluidically connected to each column of the group of column (Figures 1-5; specifically Figure 5, 3 UV detectors, pH and conductivity meters; [0074]). 
Bryntesson teaches a control unit (Figures 1-5; specifically Figure 5; [0074]; [0068]).  Bryntesson teaches the control unit is connected to at least one valve of a system of valves, the pump, and the outlet detector (Figures 1-5; specifically Figure 5; [0074]; [0068]). 
Byntesson does not teach a group of hold tanks; comprising a first and second hold tank.  Byntesson does not teach the first hold tank of the group of hold tanks fluidically connected to at least one inlet end of a first chromatography column and/or at least one inlet end of a second chromatography column.  Bryntesson does not teach the hold tank is connected to the inlet end of a column via a pump of the group of pumps.  Bryntesson does not teach each hold tank of the group of hold tanks is configured to function as a temporary storage vessel to handle any mismatch flows between a first column and a second column; functioning as a buffer reservoir to accommodate fluid and at least about 50% smaller than each of the feed tank and elution buffer tank.  Bryntesson does not teach the hold tanks are configured to receive fluid from the at least one outlet end of the first chromatography column after a biopolymer concentration thereof has reached a first predetermined level as measured by the corresponding outlet detector, convey fluid to the at least one inlet end of the second chromatography column for further separation and temporarily hold the fluid to balance the flow rates between the first and second column when there is a mismatch of flow rates. 
Ley teaches an apparatus for antibody production and purification ([0002]-[0003]; [0007]-[0011]).  Ley teaches an apparatus for protein purification with packed bed chromatography ([0008]).  Ley teaches two chromatography columns in series with a feed and an eluate (Figure 1; culture, first column 22, first eluate 26, second column 36, second eluate 40, third column 60, third eluate 64 [0033]-[0036]).  Further, Ley teaches a group of hold tanks between chromatography columns (holding tank 30, holding tank 44, [0033]-[0036]).  Ley teaches a group of hold tanks fluidically connected to at least one inlet end of one column and at least one outlet end of a second column (first column 22, second column 36, holding tank 30, second column 36, third column 60, holding tank 44, [0033]-[0036]).   Ley teaches a hold tank adapted to receive fluid from an outlet of a first column and convey fluid to the inlet of the second column (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36; holding tank 44, second column 36, third column 60; [0033]-[0036]).   Ley teaches the hold tanks are capable of functioning as a temporary storage vessel to handle any mismatch of flows between the first and second columns (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36, third column 60).  Ley teaches that the conditions of the eluate streams are manipulated for further desired elution through another chromatography column in series ([0033]-[0036]).  The holding tank is located in between chromatography columns in order to achieve desired elution conditions (dilute, concentrated, basic, acidic, neutral); the hold tank is thus capable of providing storage between each column of the at least two chromatography columns.  Ley teaches the hold tank comprises a level indicator (holding tank 30, holding tank 44, [0033]-[0036]; holding tank 30 is a viral inactivation tank; Figures 2-8A show concentration plots; [0023]-[0029]); the level indicator of modified Bryntesson is connected to the control unit and capable of preventing overfilling of the hold tank.  Ley teaches the first hold tank of the group of hold tanks has a first end connected to the inlet end of a first column of the group of chromatography columns and a second end connected to an outlet end of the third column of the group of chromatography columns; a second hold tank has one end connected to the inlet end of a second column and a second end connected to the outlet end of the first column; a third hold tank has a first end connected to the inlet end of a third chromatography column and a second end connected to the outlet of the second column (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36, third column 60).  Ley teaches each hold tank of the group of hold tanks is adapted to receive a fluid from the outlet of one column of the group of columns and convey fluid to the inlet of a second column (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36, third column 60).  
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the hold tanks, as taught by Ley, between the series of chromatography columns of Bryntesson in order to achieve the desired elution conditions for subsequent separations.  The hold tank of modified Bryntesson will be fluidically connected to the inlet end of a column via a pump, each pump having a first end directly connected to the inlet end of the column and a second end directly connected to the hold tank of the at least one pump and the outlet end of the at least one outlet detector.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to chose the size of the tanks based on system parameters and the volume of fluid processed. 
Bryntesson does not teach a peristaltic pump. 
Wheelwright teaches a peristaltic pump (Figure 1, peristaltic pump 6; [0005]-[0007]; [0011]; [0044]-[0048]). Wheelwright teaches that the peristaltic pump can be a MasterFlex® L/S Positive Displacement Peristaltic Pump.  While Wheelwright does not explicitly teach that the peristaltic pump is a multichannel pump; one of ordinary skill in the art at the time of the invention would be motivated to use multiple channels in the packed bed chromatography system to deliver multiple solvents without contamination.  Mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a peristaltic pump, as taught by Wheelwright, in the system of modified Byrntesson as peristaltic pumps are known pumping system is biopolymer separations. 
In regards to claim 2, Bryntesson does not teach the control system is controlled electrically, pneumatically, or hydraulically. 
Wheelwright teaches a packed bed chromatography system comprising a control unit ([0007]; [0025]) which is electrically connected to the system of valves ([0007]; [0025]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an electrical control system, as taught by Wheelwright, in the system of modified Byrntesson as electrical control is a known way to control chromatographic systems. 
In regard to claim 3, Bryntesson teaches a wash buffer tank (Figure 3; [0018]).  
In regard to claim 5-6, Bryntesson teaches the resin is a proteinaceous ligand such as Protein A which binds a biopolymer ([0031]; [0037]).  
In regards to claim 7, Bryntesson teaches the chromatography system comprises disposable flow paths ([0053]).  The term "disposable" is not particularly limiting in the absence of a special definition from the instant specification.  The applicant's specification does not have a special definition for the term "disposable".  The flow paths of Bryntesson are capable of being disposed of.  
In regards to claims 9-10, Bryntesson does not teach pinch valves.  
Wheelwright teaches the system of valves are pinch valves (Figure 1, pinch valves 8; [0054]).  Wheelwright teaches pinch valves are used in order to control the flow of fluids through the flow path without forming direct contact with the materials in the tubing.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pinch valve, as taught by Wheelwright, in the system of modified Byrntesson as pinch valves are known valves system use to control fluid flow without direct contact and contamination. 
Response to Arguments
Applicant's arguments filed 7/6/2022 have been considered but are not relevant to the current rejection. 
In regard to the Applicant’s argument regarding the tank sizes in Ley, the Examiner does not find this persuasive.  The Examiner notes that the rejection above has been updated in light of the amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777